DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unruh et al (US 5,367,105).
The claims are drawn to a hydroformylation system for making aldehydes with vent reactor recycle to the primary reactor.
Unruh et al teach a process for the hydroformylation of olefins in the presence of a rhodium-containing catalyst solution to produce aldehydes, wherein a gaseous effluent comprising unreacted olefins in vented.  The references teaches an improved 
Specifically, Unruh et al teach a hydroformylation conducted at standard temperatures from 80 to 150° C and pressures of about 4 to 20 atm (col. 5, lines 21-29).  The reaction product comprising a product aldehyde and a gaseous effluent comprising unreacted olefin, syn gas, and alkane by-products is vented from the process and sent to a secondary reactor as feed for a secondary hydroformylation process. The secondary reaction is conducted in a plug-flow reactor where addition syn gas is fed along with the vent stream.  The same catalyst is used in both the primary and secondary reactors.  After the aldehyde product is flashed from the catalyst solution exiting the secondary reactor, the catalyst solution is returned to the primary reactor for further reaction (col. 3, line 53 to col. 4, line 36).  The product vapor is condensed (in a condenser) and directed to a gas-liquid separator whereby liquid aldehyde is removed from the non-condensed gas that remains (col. 7, line 15 to col. 8, line 48).  
The difference between the method of the present invention and the method taught by Unruh et al is that the reference teaches the use of a flasher to remove the aldehyde product from the catalyst solution.  This limitation is not claimed in the present invention.   However, the instant claims relate to a hydroformylation system that “comprises” the claimed steps; as such, additional steps and/or devices are not precluded from use in the claimed invention.  Therefore, the instant claims are rendered obvious by the coupled hydroformylation system taught by Unruh et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622